DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (Inoue) (Patent/Publication Number 6,136,170). 
	Regarding claims 1, 10, and 14, Inoue discloses a gas sensor set (1) configured to detect a plurality of target components (HC, O2, NOx), and including at least two gas sensors (e.g. 1, 151, 159, 169) installed in an exhaust pipe (Figure 13), wherein: among the at least two gas sensors, at least one first gas sensor (151) comprises a first sensor element (3, 4) including a first sensor cell (3, 4) formed in a first structural body made up from at least an oxygen ion conductive solid electrolyte (153, 154); among the at least two gas sensors (e.g. 1, 151, 159, 169), at least one second gas sensor comprises a second sensor element (161, 162) including a second sensor cell (162) formed in a second structural body made up from at least an oxygen ion conductive solid electrolyte (163, 164); an oxidation catalyst (e.g. See In the exhaust gas sensor according to the invention, the oxidation catalyst activities on the constituent to be detected of the first electrode 11, the second electrode 12 and the third electrode 13 out of the four electrodes 10 to 13 are adjusted so that a difference in the consumption of the constituent to be detected,) for one target component from among a plurality of target components is coated over a range corresponding to at least a gas introducing portion of the first sensor element (e.g. See col. 27, lines 9-16; The oxygen pump element 3 and the oxygen concentration cell element 4 each comprise a solid electrolyte having an oxygen-ion conductivity. A typical example of such a solid electrolyte is ZrO2 in which Y2O3 or CaO is solidly solved; however, solid solution of other alkaline earth metal oxide(s) or other rare earth metal oxide(s) and ZrO2 may be used. ZrO2 as the base may contain HfO2. The first and second heaters 2 and 5 comprise a ceramic heater which is publicly known.); and an inert catalyst for the one target component is coated over a range corresponding to at least a gas introducing portion of the second sensor element (See col. 33, lines 1-43; With regard to an electrode having a lower oxidation catalyst activity, as shown in FIG. 11A, a main body 101 of a porous electrode may be formed of Pt, Rh, Pd, Ir or the like which belong to the group of metals having a relatively high activity, and a coating 102 of a material which is inert as catalyst (e.g., a material belonging to a lower-activity metal group such as a metal containing Au or Ag as its principal constituent, or an oxide such as SnO2, ZnO, In2O3, WO3, and Bi2O3) may be applied onto the surface of the main body which will contact exhaust gas, so as to form a finished electrode.) (e.g. See Figures 1, and 13-17; col. 34, lines 12-67; col. 35, lines 1-55).

	Regarding claims 2, 11, Inoue further discloses a first protective cover (e.g. 33, 34, 35) configured to protect at least the gas introducing portion of the first sensor element, the first protective cover comprising: a first inner side member  (e.g. 32, 33) disposed in surrounding relation to a side portion of the first sensor element (e.g. 2-5); a first inner side cover configured to cover at least the gas introducing portion of the first sensor element; and a first outer side cover configured to protect the first inner side cover, to introduce gas through an opening (35), and to guide the gas rearwardly of the first inner side cover; wherein the first inner side cover includes a rear opening configured to guide the gas from the rear to the gas introducing portion of the first sensor element (e.g. See col. 27, lines 49-67; col. 28, lines 12-65).
	Regarding claims 3, 12, Inoue further discloses a second protective cover (e.g. 32, 33, 35) configured to protect at least a gas introducing portion of the second sensor element, the second protective cover comprising: a second inner side member disposed in surrounding relation to a side portion of the second sensor element (e.g. 2-5) (e.g. See col. 27, lines 49-67; col. 28, lines 12-65); a second inner side cover configured to cover at least the gas introducing portion of the second sensor element; and a second outer side cover configured to protect the second inner side cover, to introduce gas through an opening, and to guide the gas rearwardly of the second inner side cover; wherein the second inner side cover includes a rear opening configured to guide the gas from the rear to the gas introducing portion of the second sensor element (e.g. See col. 27, lines 49-67; col. 28, lines 12-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Inoue) (Patent/Publication Number 6,136,170) in view of Wang et al. (Wang) (Patent/Publication Number US 2018/0252673).
	Regarding claim 8, Wang discloses all the claimed limitation as discussed above except that the plurality of target components, one of the target components is NH3, and another of the target components is NO.
	Wang teaches that it is conventional in the art, to use an exhaust gas sensor having the plurality of target components, one of the target components is NH3, and another of the target components is NO (See Paragraphs [0036 and 0055]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use an exhaust gas sensor having the plurality of target components, one of the target components is NH3, and another of the target components is NOx of Inoue, as taught by Wang for the purpose of preventing ammonia and NOx escaping to the atmosphere from the exhaust gas of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst. 

	Regarding claim 9, Wang further discloses wherein the target component concentration acquisition device: utilizes a map (20, 22) in which there is specified a relationship between a NO concentration and a NH3 concentration (e.g. See Paragraphs [0046-0047 and 0060]), respectively, by a current value, which is measured experimentally in advance, flowing to the second measurement pump cell, and a difference between a current value flowing to the first measurement pump cell and the current value flowing to the second measurement pump cell (e.g. See Paragraphs [0036-0037]); and determines the respective concentrations of NO and NH3 by comparing with the map the current value flowing to the second measurement pump cell during actual use, and the difference between the current value flowing to the first measurement pump cell and the current value flowing to the second measurement pump cell (e.g. See Paragraphs [0043, 0049, and 0063]).



Allowable Subject Matter
Claims 4-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
Raghurama et al. (Pat./Pub. No. US 2009/0020422), Nakagaki et al. (Pat./Pub. No. US 2019/0137441), Bahrami et al. (Pat./Pub. No. US 2017/0315106), Wu et al. (Pat./Pub. No. US 2005/0241136), and Kondo et al. (Pat./Pub. No. US 5480535), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        May 06, 2022